Fourth Court of Appeals
                               San Antonio, Texas
                                      July 28, 2017

                                  No. 04-17-00291-CV

                              Roberto Avila RODRIGUEZ,
                                       Appellant

                                            v.

 PANTHER EXPEDITED SERVICES INC., Amigo Staffing, Inc., Dicex International, Inc.,
                             Appellees

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVT001668 D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER
    The Appellant’s Second Unopposed Motion to Extend Time for Filing Brief is
GRANTED. The appellant’s brief is due on August 4, 2017.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk